Citation Nr: 0918124	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to April 
1988, and from July 1988 to October 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By that rating action, the RO, in part, granted 
service connection for a left knee disorder; an initial 
noncompensable evaluation was assigned, effective November 1, 
2005--the date following the Veteran's release from his 
second period of military service.  The Veteran timely 
appealed the RO's February 2006 rating action, and this 
appeal ensued. 

By a June 2006 rating action, a Decision Review Officer 
assigned an initial 10 percent rating to the service-
connected left knee disorder, effective November 1, 2005.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected left knee 
disorder, the issue has been framed as that listed on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

In January 2009, the Veteran testified before the undersigned 
Veteran's Law Judge at the RO in Waco, Texas.  A copy of the 
hearing transcript has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his service-connected left knee 
disorder is more severely disabling than that reflected by 
the currently assigned 10 percent rating, primarily due to 
instability and giving way of the left knee several times a 
week.  (See, Transcript (T.) at page (pg.) 10).  He maintains 
that the December 2005 VA examination did not accurately 
depict his subjective complaints of left knee instability.  
(See, March 2006 letter from Veteran to VA, accepted as his 
Notice of Disagreement).  

The RO has evaluated the Veteran's left knee disorder under 
Diagnostic Codes (DCs) 5099-5014.  38 C.F.R. § 4.71a, DCs, 
5099, 5014 (2008).  Diagnostic Code (DC) 5099 indicates that 
the disability is not listed in the Schedule for Rating 
Disabilities and has been rated by analogy under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2008).  
The RO rated the claim under Diagnostic Code 5014, for the 
evaluation of osteomalacia.  Diagnostic Code 5014, 
osteomalacia, provides that a rating should be based on the 
limitation of motion of the affected parts as degenerative 
arthritis, Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Diagnostic Code 5003 states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, such as Diagnostic Codes 5260 (limitation of leg 
flexion) and 5261 (limitation of leg extension).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

Normal range of knee motion is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2008).  VA and private examination reports, dated in 
December 2005 and November 2006, respectively, reflect that 
the Veteran had full range of left knee motion.  Id. 

As noted above, the Veteran has consistently maintained that 
he has left knee instability and giving way of the left knee 
several times a week.  (See, Transcript (T.) at page (pg.) 
10).  Thus, Diagnostic Code 5257, which provides for 10, 20 
and 30 percent ratings for slight, moderate and severe 
recurrent subluxation or lateral instability of the knee, 
respectively, is to be considered in evaluating the Veteran's 
initial evaluation claim.  38 C.F.R. § 4.71a, DC 5257 (2008).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations in cases of both arthritis and instability of a 
knee.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

At present, however, the evidence of record is inconclusive 
as to the question of any left knee arthritis and 
instability.  Concerning the presence of any left knee 
arthritis, notably, an October 2003 magnetic resonance 
imaging (MRI) scan of the left knee, performed during 
military service, was positive for a large effusion, complex 
tear of the posterior horn of the medial meniscus and an 
anterior cruciate ligament tear.  X-rays of the left knee, 
performed during service in September 2004, were positive for 
mild anterior joint effusion.  (See, DD Form 2808, Report of 
Medical Examination, dated in May 2005).  

When the Veteran was evaluated by VA in December 2005, one 
month after he was discharged from service, he was diagnosed 
with status-post left knee arthroscopic surgery times two (2) 
for torn meniscal and anterior cruciate ligament repair with 
residual effects, to include retropatellar pain syndrome and 
scar.  (See, December 2005 orthopedic examination report).  
X-rays of the left knee were not performed during the 
December 2005 VA examination.  Thus, as the evidence 
currently stands, it is not manifestly clear that an 
arthritis diagnosis is appropriate with respect to the 
Veteran's left knee.

Regarding left knee instability, service treatment records 
(STRs) reflect that the Veteran began to have issues with 
left knee instability after he underwent a left knee 
arthroscopy, partial medial meniscectomy, debridement, stump 
from partial anterior cruciate ligament tear, and plica 
resection and partial synovectomy in February 2004.  (See, 
April 2004 STR, and May 2005 Report of Medical History, 
reflecting that the veteran had left knee instability due to 
torn anterior cruciate ligament of the left knee).  
Conversely, when VA evaluated the Veteran's left knee in 
December 2005, a month after he was discharged from service, 
there were no clinical findings of left knee instability; 
Lachman's and McMurray's tests yielded negative results.  
Yet, private treatment reports, dated in September and 
November 2006 report, reflect that the Veteran was diagnosed, 
in part, with left knee instability.  His left knee tested 
positive on Lachman's and McMurray's testing.  (See, 
September and November 2006 reports, prepared and submitted 
by C. W. M., M. D. and R. H. L., M. D., respectively).  Id.

Thus, in light of the above evidence, on remand, the Board 
seeks greater clarity as to the presence and extent of any 
current arthritis and instability of the left knee. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected left knee disorder that has not 
been associated with the current record.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folders.  

2.  After the development requested 
above has been completed, schedule the 
Veteran for an examination by a VA 
physician with appropriate expertise to 
determine the current severity of his 
service-connected left knee disorder.  
All necessary test and studies should 
be performed.  The claims folders, 
including any newly-obtained evidence, 
and a copy of this remand, must be sent 
to the examiner for review, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  
The examiner should state the current 
severity of the service-connected left 
knee disorder.  The examiner must 
provide the following information:

a) The current level of functional 
impairment of the left knee due to 
lateral instability and recurrent 
subluxation, and, if the Veteran has 
lateral instability and subluxation 
of the left knee, if that 
instability and/or subluxation is 
slight, moderate or severe;

b) Effective limitation of motion as 
to flexion and extension of the left 
knee, and to what extent pain limits 
such movement;

c) Whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination and 
if feasible, to what degree such 
additional range of motion loss is 
due to any such weakened movement, 
excess fatigability, or 
incoordination; 

d)  Whether there exists any 
clinical medical evidence, through 
radiographic studies or MRI scans of 
left knee arthritis and/or similar 
evidence, to support the Veteran's 
assertions of lateral instability, 
subluxation or other such impairment 
and;

e) Whether pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups of the left knee.


3.  Thereafter, the RO should review 
the claims files to ensure that all of 
the foregoing requested development has 
been completed to the extent possible.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to, and in 
compliance with, the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the initial 
evaluation claim on appeal.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case, and afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2008).




